FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10439

               Plaintiff - Appellee,             D.C. No. 3:05-cr-00196-PGR

  v.
                                                 MEMORANDUM *
HOLYAN CARL MASSEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Holyan Carl Massey appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Massey contends that his statutory maximum sentence is substantively

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable. He argues that the district court gave too much weight to the degree

of his intoxication at the time of his arrest, which is not the conduct that triggered

the revocation of his supervised release. The district court did not abuse its

discretion in imposing Massey’s sentence. See United States v. Gall, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of Massey’s history,

his repeated breaches of the court’s trust, and the need to protect the public. See 18

U.S.C. § 3583(e); United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      To the extent Massey argues that the district court erred by imposing the 24-

month sentence for the purpose of rehabilitation, in violation of United States v.

Grant, 664 F.3d 276 (9th Cir. 2011), the record reflects that the court did not

impose sentence for this purpose.

      AFFIRMED.




                                           2                                      12-10439